FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 08-30350 & 08-30351

               Plaintiff - Appellee,             D.C. Nos. 3:06-cr-05351-RBL
                                                           2:08-cr-00130-RBL
   v.
                                                 MEMORANDUM *
 LAURO AGUILAR-CANCHE,

               Defendant - Appellant.




                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated appeals, Lauro Aguilar-Canche appeals from the 60-

month sentence and the 120-month consecutive sentence imposed following his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
guilty-plea conviction for various drug offenses, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A), and (b)(1)(B). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Aguilar-Canche contends that the district court erred by placing undue

emphasis on his alleged involvement in a tobacco smuggling scheme while he was

detained pretrial, and on the fact that he committed the second offense while on

pretrial release for the first offense. The district court conducted a well-reasoned

and balanced analysis of the 18 U.S.C. § 3553(a) sentencing factors, and the

sentence imposed is substantively reasonable. United States v. Carty, 520 F.3d
984, 991-93 (9th Cir. 2008) (en banc).

       Counsel’s motion to withdraw is denied.

       AFFIRMED.




AK/Research                                2                          08-30350 & 08-30351